Citation Nr: 0738900	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-02 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a chronic back disability.  
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from November 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision of the VA 
Regional Office (RO) in Waco, Texas which found that the 
veteran had failed to produce new and material evidence 
sufficient to reopen his claim.

The Board herein finds that new and material evidence has 
been received to reopen the claim.  The Board finds that 
additional development is indicated prior to further 
consideration of the claim on the merits.  Hence the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The May 1946 RO rating decision which denied entitlement 
to service connection for back was not appealed and is final. 

2.  Evidence received since the 1946 decision was not 
previously of record, relates to an unestablished fact, and 
is necessary to substantiate the claim.  
   

CONCLUSION OF LAW

1. The May 1946 rating decision that denied the veteran's 
claim for service connection for disability of the back is 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007);  
38 C.F.R. § 20.1103 (2007).

2. Evidence received since the May 1946 RO decision is new 
and material and the claim for service connection for 
disability of the upper and lower back is reopened. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).   





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Given the decision to reopen the claim, the veteran will not 
be prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the law have not been 
completely satisfied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006) (adequate notice under the VCAA with respect to new 
and material evidence claims should describe what evidence is 
necessary to substantiate the element required to establish 
service connection that were found insufficient in the 
previous denial action).  

Pertinent Laws and Regulations

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.159.  

In order for service connection to be granted, there must be 
competent evidence showing:  (1)  the existence of a current 
disability; (2) in service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active service.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006);  Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005);  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).  If the veteran fails to demonstrate any one 
element, denial of service connection will result. Disabled 
Am. Veterans, supra; Coburn, supra.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that 
not every piece of new evidence is "material," but that 
some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Hodge at 1363. 

The Court has stated that in determining whether new evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999) (holding that the presumption of 
credibility doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
and continues to be a binding precedent).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Analysis

The evidence before the RO in 1946 consisted of the veteran's 
service medical records.  A review of the veteran's service 
military records does not indicate any reference to a back 
disorder.     

A review of the post-service records received subsequent to 
the claim to reopen does not include a reference of back pain 
until approximately October of 2003.  At that time the 
veteran had already been diagnosed with low back pain.   The 
veteran had scans of the upper and lower spine conducted in 
May of 2005. 
 
As to the cervical spine, the radiologist noted the 
"obliteration" of disc space at C6-C7 and suggested the 
veteran may have had a cervical fusion procedure.   The 
impression was generalized thoracic spondylosis with 
ankylosis of the anterior spinal ligament.  

The impression of the lumbar spine included disc space 
narrowing, minor spurring, facet joint arthopathy, and 
"partial ankylosis, each SI joint, this appears degenerative 
in origin."  

In October of 2005 a service member who served with the 
veteran endorsed an affidavit on the veteran's behalf.   The 
service member stated that he worked alongside the veteran 
moving 500lb bombs for over two years while stationed in the 
Pacific.  Specifically, the service member indicated that he 
personally witnessed the veteran have chronic back problems 
while aboard ship and after he returned home.  Finally, the 
service member stated that he had witnessed the veteran's 
suffering with back pain "throughout the years."  

The witness statement represents lay testimony which may be 
used to show an in-service occurrence or aggravation of a 
disease or injury.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). With the submission of the statement, the veteran has 
at least shown a current disability and has raised the 
possibility of a connection between the veteran's current 
disability and active service.

As such, the witness statement is both new and material such 
that a re-opening of the veteran's claim is warranted.   


ORDER

The appeal to reopen a claim of entitlement to service 
connection for disability of the upper and lower back is 
granted.  To this extent, the claim is allowed.  


REMAND

As stated above, 38 U.S.C. § 5103A(d), 38 C.F.R. 
§ 3.159(c)(4), and McLendon v. Nicholson, 20 Vet. App. 79 
(2006) set out the criteria for when the VA's duty to assist 
compels a VA examination. 

In the case at hand, there is competent medical evidence of a 
disability to the veteran's upper and lower back.  With the 
addition of the witness statement there is evidence that a 
back injury may have occurred during active service and at 
least the possibility that there may be a nexus between the 
current disability or symptoms and the veteran's service.  
Finally,  the current medical evidence of record is 
insufficient to establish whether such a nexus exists.  

As such, the VA is required to assist the veteran by 
providing a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a back 
disorder prior to, during, and since his 
separation from service in December 1945 
to the present, then obtain complete 
records (not already of record) of such 
treatment from all sources identified.  
The veteran must assist in this matter by 
responding to the request for information 
and providing any necessary releases.

2. The RO/AMC should arrange for the 
veteran to be afforded a VA orthopedic 
examination for the purpose of determining 
the etiology of his currently back 
disorder. The RO/AMC should forward the 
veteran's claims file to the examiner for 
review in conjunction with the examination 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should express an 
opinion as to the following:

(a) What is the veteran's current 
diagnosis in relation to his upper and 
lower back?

(b)  Is the veteran's current back 
condition at least as likely as not 
incurred in and/or aggravated by the 
veteran's active service? 

3. After the development ordered above is 
completed, the RO should re-adjudicate the 
claim. If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant should have the 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
further review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


